DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to previous rejection under 35 U.S.C. 102 have been fully considered and are persuasive. The rejection has been withdrawn. 
Applicant’s arguments with respect to previous rejection of claims 13 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection has been withdrawn. 
Applicant's arguments with respect to previous rejections of claims 6 and 15 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
With respect to independent claim 6: Applicant argues that Shaull does not teach or suggest the communication mark’s location is depended on the surface where the NFC antenna is located within the electrical apparatus. Examiner respectfully disagrees with that since, lines 16-22 of paragraph 0018, teaches that the communication label 48 is positioned over the NFC antenna in order to inform the user of best location for placement of a communication device. Figures 1-3 show the antenna 38 near the top of the storage box, hence placement of label 48 is on the top surface of the storage box. 
Examiner also respectfully argues that Shaull teaches or suggests the additional limitation as discussed in the following: wherein the second exterior surface (top surface of box 42) is configured to permit configuration information to be transmitted from the communication device (50) to the built-in antenna (antenna 38), when the electrical apparatus is in a power-off status (as shown in figure 3 and paragraph 0019, 0060 for writing configuration data to EEPROM NFC 40 prior to building power), such that the electrical apparatus is configured based on the configuration information when the electrical apparatus is powered on (configuration of control device 12 using data from EEPROM NFC 40 after powered up; figures 6-7, abstract and paragraphs 0060, 0070).
With respect to independent claim 15: Applicant argues that Noguchi does not teach or suggest an electrical apparatus including a built-in antenna. Examiner respectfully argues that this limitation is taught by Shaull and that the Noguchi reference is for the teaching of a plurality of storage boxes and a container box configured for 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the exterior surface” in lines 2-3 of the claim. It is not clear whether the exterior surface is referring back to the first or second exterior surface in claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0138821 A1 to Shaull et al. 
As to claim 6, Shaull discloses a storage box (42 of figure 3) for storing an electrical apparatus (control device 12) therein, the electrical apparatus including a built-in antenna (antenna 38 as shown in figure 1) in the vicinity of a first region of a surface (housing cover 24 of figure 2) exposed to the outside of the electrical apparatus, the antenna being configured for non-contact short-range wireless communication (NFC communication; paragraph 0016) with a communication device (50 of figure 3), the storage box comprising:
a first exterior surface (side surface of box 42 as shown in figure 3) configured to be opened when the electrical apparatus is inserted into the storage box; and
a second exterior surface (top surface of box 42) including a predetermined position (label 48 as shown in figure 3) at which information is provided, the information indicating where the antenna is placed (location of NFC antenna; paragraph 0018),
wherein the predetermined position (48) corresponds to the first region of the electrical apparatus (24) when the electrical apparatus is placed in the storage box (as shown in figures 2-3), 

wherein the second exterior surface is configured to permit configuration information to be transmitted from the communication device to the built-in antenna, when the electrical apparatus is in a power-off status (as shown in figure 3 and paragraph 0019 for writing configuration data to EEPROM NFC 40), such that the electrical apparatus is configured based on the configuration information when the electrical apparatus is powered on (configuration of control device 12 using data from EEPROM NFC 40 after powered up; figures 6-7, abstract and paragraphs 0060, 0070).
Shaull does not expressly disclose the first exterior surface is configured to be opened when the electrical apparatus is inserted into the storage box.
Shaull teaches a storage box configured to be opened when the electrical apparatus is inserted into the storage box (top surface of storage box 42 as shown in figure 3).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have configured Shaull’s storage box to be opened from a side surface when the electrical apparatus is inserted into the storage box because there are a limited number of choices as to which surface is opened to insert the electrical apparatus into the storage box (top surface or side surface) and it would have been obvious as a design choice to consider and try, for the purpose of efficiency and design configuration of the electrical apparatus and the storage box, to  KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
As to claim 7, Shaull further discloses a restriction part facing an interior surface inside the storage box (corrugated cardboard insert), the interior surface corresponding to the second exterior surface, the restriction part being configured to restrict placement of the electrical apparatus in the storage box between the interior surface and the restriction part such that the first region of the electrical apparatus is close to the interior surface of the storage box when the electrical apparatus is placed in the storage box (as shown in figure 3 and paragraphs 0018).
As to claim 8, Shaull further discloses a label attached on the exterior surface of the storage box, wherein the information indicating where the antenna is placed is printed on the label (NFC label 48; figure 3).
As to claim 9, Shaull further discloses a label attached on the exterior surface of the storage box, wherein the information indicating where the antenna is placed is printed on the label (NFC label 48; figure 3).
As to claim 10, Shaull further discloses wherein a first mark is displayed at the first region of the electrical apparatus (39 of figure 2), wherein the information indicating where the antenna is placed is a second mark (48 of figure 3), and wherein the first mark and the second mark are identical in shape (NFC indicator).
As to claim 1, Shaull further discloses a communication method (figures 4-6) between a communication device (computing device 50) and an electrical apparatus (control device 12) by use of non-contact short-range wireless communication method (NFC communication; paragraph 0016), the electrical apparatus including a built-in 
obtaining a storage box according to claim 6 which stores the electrical apparatus such that a predetermined position of the storage box corresponds to the first region of the electrical apparatus (see figures 3, 6 and similar rejection to claim 6 above);
moving the communication device close to the predetermined position of the storage box to initiate communication between the communication device and the electrical apparatus placed in the storage box (communication between two devices as shown in figures 3, 6 and paragraphs 0018-0020).
As to claim 2, Shaull further discloses by the electrical apparatus, receiving the configuration information of the electrical apparatus from the communication device and configuring based on the configuration information when the electrical apparatus is powered on (figures 5, 7 and paragraph 0070).
As to claim 5, Shaull further discloses by the communication device, receiving from the electrical apparatus at least one of information regarding a model name, version information, or a serial number of the electrical apparatus (figure 4 and claims 7-8).
As to claim 17, Shaull further discloses wherein the electrical apparatus is configured to receive the configuration information from the communication device when 
As to claim 18, Shaull further discloses wherein the communication device is configured to receive at least one of information regarding a model name, version information, or a serial number of the electrical apparatus from the electrical apparatus when the storage box is in the closed state (as shown on figure 3-4) and when the electrical apparatus is in the power-off status (paragraphs 0019, 0060).
Claims 3-4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0138821 A1 to Shaull et al in view of U.S. Patent Publication No. 2015/0097030 A1 to Gallo et al.
As to claim 3, Shaull teaches the communication method as recited in the parent claim. Shaull does not expressly disclose wherein the electrical apparatus is a printer, and the configuration information is at least one of information regarding printer configuration, information of printer language selection, or information of printer interface configuration.
Shaull teaches the configuration information is information regarding the electronic configuration (figure 5 and paragraphs 0024-0025).
Gallo, in the same area of short-range wireless communication, teaches wherein the electrical apparatus is a printer (printer 103), and the configuration information is at least one of information regarding printer configuration, information of printer language selection, or information of printer interface configuration (paragraphs 0079 and 0082).
 It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Shaull’s electronic device 
As to claims 4 and 12, please see similar rejection to claim 3 above.
Claims 11, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0138821 A1 to Shaull et al in view of Japanese Patent Publication No. 2004115057 to Noguchi et al.
As to claim 11, Shaull teaches the storage box as recited in the parent claim. Shaull does not expressly disclose a shipping unit that stores a plurality of storage boxes, each storage box according to claim 6, the shipping unit comprising: an open surface; wherein the shipping unit is configured such that the plurality of storage boxes are to be placed in the shipping unit such that the second exterior surface of each storage box is directed toward the open surface.
Noguchi, in the same area electronic packaging, teaches a shipping unit (1 of figure 1) that stores a plurality of storage boxes (3 of figure 2), the shipping unit comprising: an open surface; wherein the shipping unit is configured such that the plurality of storage boxes are to be placed in the shipping unit such that the second exterior surface of each storage box is directed toward the open surface (as shown in figures 1-2).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to allow for placing a plurality of storage boxes as taught by Shaull into a larger shipping container because it would allow for bulk shipping and save cost in shipping a plurality of storage boxes to the same destination.
claim 15, Shaull discloses a shipping unit configured to ship a plurality of electrical apparatuses, the shipping unit comprising:
a plurality of storage boxes, each storage box (42 of figure 3) configured for storing an electrical apparatus (electronic device 12) therein, the electrical apparatus including a built-in antenna (antenna 38 as shown in figure 1) in the vicinity of a first region of a surface exposed to the outside of the electrical apparatus (housing cover 24 of figure 2), the antenna being provided for non-contact short-range wireless communication (NFC communication; paragraph 0016) with a communication device (50 of figure 3), each storage box including:
an exterior surface (top surface of box 42) including a predetermined position at which information is provided, the information indicating where the antenna is placed (label 48 as shown in figure 3),
wherein the predetermined position (48) corresponds to the first region (24) of the electrical apparatus when the electrical apparatus is placed in the storage box (as shown in figures 2-3) and 
wherein the built-in antenna is configured to permit configuration information to be received from the communication device when the electrical apparatus is in a power-off status (as shown in figure 3 and paragraph 0019 for writing configuration data to EEPROM NFC 40), such that the electrical apparatus is configured based on the configuration information when the electrical apparatus is powered on (configuration of control device 12 using data from EEPROM NFC 40 after powered up; figures 6-7, abstract and paragraphs 0060, 0070).

Noguchi, in the same area electronic packaging, teaches a plurality of storage boxes (3 of figure 2) and a container box (1 of figure 1) configured for storing the plurality of storage boxes (3), the container box having a surface configured to be opened (opened surface of box 1 as shown in figure 2); wherein the plurality of storage boxes are arranged in the container box (as shown in figures 1-2) such that the information indicating where the antenna is placed is facing the surface configured to be opened (Shaull’s storage box as shown in figure 3 is used in place of Noguchi’s packaging box 3 in figure 2).
The same motivation is used as the rejection to claim 11 above.
As to claim 16, Shaull further discloses wherein each storage box further comprises a first exterior surface (side surface of box 42 as shown in figure 3) configured to be opened when the electrical apparatus is inserted into the storage box, wherein the exterior surface including the predetermined position is a second exterior surface (top surface of box 42 as shown in figure 3), wherein the first exterior surface is perpendicular to the second exterior surface when the storage box is in a closed state (as shown in figure 3).
Shaull does not expressly disclose the first exterior surface is configured to be opened when the electrical apparatus is inserted into the storage box.

The same motivation is used as the rejection to claim 6 above.
As to claim 19, Shaull further discloses wherein the built-in antenna is further configured to permit configuration information to be received from the communication device when the storage box is in the closed state (as shown in figure 3).
Allowable Subject Matter
Claim 13 is allowed. Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG D TRAN/Primary Examiner, Art Unit 2675